Citation Nr: 1040291	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  07-19 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for posttraumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for a psychiatric disorder, 
to include PTSD.

3.  Entitlement to service connection for pseudofolliculitis 
barbae.

4.  Entitlement to service connection for a skin disorder other 
than pseudofolliculitis barbae.

5.  Entitlement to service connection for a neck disorder.

6.  Entitlement to service connection for a bilateral foot 
disorder.

7.  Entitlement to service connection for a back disorder.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to September 
1974. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating decision by the New York, New 
York, Department of Veterans Affairs (VA) Regional Office (RO).

In an April 2003 rating decision, the RO denied the reopening of 
a claim of entitlement to service connection for PTSD.  As the 
Board cannot ignore jurisdictional matters the Board must first 
determine whether this claim can be reopened.  Only then may it 
review the merits of the appeal.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996). 

The issues of entitlement to service connection for benign 
throat lesions, service connection for an ulcer disorder, 
and entitlement to a higher rate of pension because of the 
addition of a dependent spouse have been raised by the 
record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  

The issues of entitlement to service connection for back and 
psychiatric disorders, to include posttraumatic stress disorder, 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  An April 2003 rating decision declined to reopen a claim of 
entitlement to service connection for PTSD on the basis that the 
Veteran did not have a current disability.  In the absence of a 
perfected appeal, that decision is final.

2.  The evidence submitted since the April 2003 rating decision, 
by itself, or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection for 
PTSD, and raises a reasonable possibility of substantiating the 
claim.

3.  The competent medical evidence shows that the Veteran 
currently has pseudofolliculitis barbae and that he had this 
disability in service.

4.  The competent medical evidence preponderates against finding 
that the claimant has a skin disorder due to service other than 
pseudofolliculitis barbae.

5.  The competent medical evidence preponderates against finding 
that the claimant currently has a neck disorder due to service.

6.  The competent medical evidence preponderates against finding 
that the Veteran had flat feet in service.


CONCLUSIONS OF LAW

1.  The April 2003 rating decision declining to reopen a claim of 
entitlement to service connection for posttraumatic stress 
disorder is final.  New and material evidence sufficient to 
reopen the claim has been submitted.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2009). 

2.  Pseudofolliculitis barbae was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.303, 3.304 (2009).

3.  A skin disorder other than pseudofolliculitis barbae was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 
(2009).

4.  A neck disorder was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
3.303.

5.  A bilateral foot disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)
 
The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA notified 
the Veteran in October 2005 and May 2006 of the information and 
evidence needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain.  
While the appellant was provided with notice of the type of 
information and evidence needed to substantiate his claim for 
service connection, he was not provided complete notice of the 
type of evidence necessary to establish disability ratings and 
effective dates.  Despite the inadequate notice provided to the 
claimant on these elements, in light of the decisions reached 
below, the Board finds that error harmless.  Bernard v. Brown, 4 
Vet. App. 384, 294 (1993).

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim being adjudicated to the extent possible, and, as warranted 
by law, afforded a VA examination.  The RO obtained the Veteran's 
service and VA treatment records and afforded him a VA 
examination.

In the remand below the Board directs the RO to obtain records 
from the Social Security Administration.  A September 2008 VA 
treatment record shows that shows that the appellant reported 
receiving disability benefits for his back disorder.  The 
claimant has not, however, specifically alleged that he is 
receiving Social Security disability benefits for a skin, neck, 
or foot disorder.  Hence, based on the appellant's own 
statements, there is no reasonable possibility that these records 
could help the Veteran substantiate these particular claims.  
Thus, these records do not have to be obtained prior to the 
adjuciation of the service connection claims for those disorders.  
See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

VA did not obtain medical opinions in connection with his claims 
of entitlement to service connection for a skin disorder other 
than pseudofolliculitis barbae, a neck disorder, and a bilateral 
foot disorder.  The Board finds that medical opinions are not 
necessary to decide the merits of these claims.  Under the VCAA, 
VA is obliged to provide a medical opinion when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability; the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Admittedly, the threshold for the duty to provide a medical 
opinion is rather low.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Here, however, the evidence of record is sufficient to 
decide the claims of entitlement to service connection for a skin 
disorder other than pseudofolliculitis barbae, neck disorder, and 
a bilateral foot disorder.

The Veteran's VA treatment records and the December 2006 VA 
examination report do not reveal a diagnosis of a current neck or 
skin disorder other than pseudofolliculitis.  The claimant has 
not submitted or identified competent medical evidence showing a 
current diagnosis of those disorders.  As for a bilateral foot 
disorder, the service treatment records do not show a diagnosis 
of a foot disorder, and the competent medical evidence of record 
preponderates against finding that the Veteran had flat feet in 
service.  In light of the absence of any competent medical 
evidence showing that flat feet, or signs and symptoms of that 
disability may be associated with active service, there is no 
reason for VA to obtain an opinion in connection with this claim.

There is not a scintilla of evidence that any VA error in 
notifying or assisting the Veteran reasonably affects the 
fairness of this adjudication.

Governing law and regulations

A rating decision becomes final and is not subject to revision on 
the same factual basis unless a notice of disagreement and 
substantive appeal are filed within the applicable time limits.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2009). 
If a claim has been previously denied and that decision is final, 
the claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108.

VA must review all of the evidence submitted since the last final 
decision in order to determine whether the claim may be reopened.  
See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes 
of determining whether new and material evidence has been 
received to reopen a finally adjudicated claim, the evidence will 
be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999).

New evidence means existing evidence not previously submitted to 
agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence 
means existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id.  New and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be warranted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  The list of diseases recognized as being associated 
with herbicide exposure includes chloracne.  The presumption of 
service connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted for 
any condition other than those for which the Secretary has 
specifically determined that a presumption of service connection 
is warranted.  See 75 Fed. Reg. 32,540 (June 8, 2010).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. Brown, 
104 F. 3d 1328 (1997).

To be present as a current disability, the claimed condition must 
be present at the time of the claim for benefits, as opposed to 
sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 
(Fed. Cir. 1998).  The Gilpin requirement that there be a current 
disability is satisfied when the disability is shown at the time 
of the claim or during the pendency of the claim, even though the 
disability subsequently resolves.  McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).



Whether new and material evidence has been received to 
reopen a claim for service connection for PTSD

At the time of the April 2003 rating decision which declined to 
reopen the issue of entitlement to service connection for PTSD, 
the evidence of record consisted of service treatment and 
personnel records, VA treatment records, and statements from two 
VA psychologists.  The service treatment and personnel records 
show that the Veteran was confined starting in August 1974.  
Statements from VA psychologists showed that the appellant had 
symptoms and test results consistent with PTSD.  The VA treatment 
records and the statements from the VA psychologists did not show 
a diagnosis of PTSD.  Hence, the RO determined that the claim of 
entitlement to service connection for PTSD should not be reopened 
because of the lack of evidence of a current disability.  The 
Veteran did not perfect an appeal.  38 C.F.R. § 20.200 (2009).   
Hence, the April 2003 rating decision is final.  38 U.S.C.A. § 
7105.

The Veteran submitted a request to reopen his claim of 
entitlement to service connection for PTSD in September 2005.  
The 2004 VA treatment record and the December 2006 VA examination 
report reveal a diagnosis of PTSD.

The 2004 VA treatment record and the December 2006 VA examination 
report relate to an unestablished fact necessary to substantiate 
his claim, which is evidence of a current disability.  Thus, the 
evidence is considered new and material, and the claim is 
reopened.

Entitlement to service connection for pseudofolliculitis 
barbae

The Veteran's service treatment records show that he had 
pseudofolliculitis barbae in service.  See, e.g., an August 1974 
service treatment record.  The December 2006 VA skin examination 
report reveals a diagnosis of folliculitis of the facial skin.  
The VA examiner noted that the skin disorder began in service.  A 
February 2007 VA treatment record reflects that the appellant 
complained of 34-year history of pseudofolliculitis barbae.  
Probable pseudofolliculitis barbae was diagnosed.  The medical 
evidence shows that his pseudofolliculitis barbae is a chronic 
disease.  As there is no competent evidence indicating that 
either pseudofolliculitis barbae is not a chronic disease, or 
that the disorder existed prior to the appellant's enlistment, 
service connection is in order.  38 U.S.C.A. §§ 1110, 5107.

The benefit sought on appeal is allowed.

Entitlement to service connection for a skin disorder 
other than pseudofolliculitis barbae, and for a neck 
disorder

The Board has reviewed all of the evidence of record, to include 
the service and VA treatment records and the December 2006 VA 
examination report.  These records, do not show that the Veteran 
currently has, or has had, a skin disorder other than 
pseudofolliculitis barbae or a neck disorder since he filed his 
claims in 2005.  

Service treatment records reveal that the appellant was treated 
for folliculitis, and pseudofolliculitis barbae but no other skin 
disorder.  In July 1974, the Veteran complained of aching 
muscles, to include in the neck.  The diagnosis was nonspecific 
myalgias.  At September 1974 separation examination, the Veteran 
denied any history of swollen or painful joints or skin disease.  
Physical examination at separation revealed that the spine and 
skin were normal on examination.

An October 2004 discharge summary from a VA domiciliary contains 
an Axis III diagnosis of intermittent neck pain.  Pain alone, 
however, is a symptom, not a diagnosed disability.  See Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999).  Moreover, since 
presenting his claim, the Veteran has not submitted or identified 
any competent medical evidence showing a current diagnosis of a 
skin disorder other than pseudofolliculitis barbae or a neck 
disorder.

Lay evidence can be competent and sufficient to establish a 
diagnosis of a disability when (1) a lay person is competent to 
identify the medical disability, (2) the lay person is reporting 
a contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at that time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

Skin and neck disorders are not disorders for which lay evidence 
addressing the etiology is competent nexus evidence.  The Board 
acknowledges that the appellant was a nursing aide after service.  
Nursing aides, however, do not have sufficient training to render 
medical opinions on the etiology of skin and neck disorders.  
Therefore, the Veteran's assertion is not competent medical 
evidence and, instead, is a lay opinion.  See Black v. Brown, 10 
Vet. App. 279 (1997) (an opinion may be reduced in probative 
value even where the statement comes from someone with medical 
training, if the medical issue requires special medical 
knowledge).  While the appellant can attest to factual matters of 
which they have first-hand knowledge, e.g., neck pain, he is not 
capable of making medical conclusions.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Moreover, even 
if the appellant was competent, there is no current diagnosis by 
a medical professional of either a neck disorder or a skin 
disorder other than pseudofolliculitis barbae.

While the representative asserts in 2005 and 2006 statements that 
the Veteran served in the Republic of Vietnam and was exposed to 
Agent Orange-allegations which have no evidentiary support in 
the record-VA medical records dated since the appellant's 
service separation, as well as a February 2006 VA examination 
report, do not reveal that the appellant currently has or has had 
a skin disorder other than pseudofolliculitis barbae since his 
December 2005 claim.  There is no evidence that the appellant has 
ever suffered from chloracne.  Similarly, in VA medical records 
prepared after the Veteran's separation from service and in the 
February 2006 VA examination report, there is no showing that he 
currently has or has had a neck disorder since he filed his claim 
in September 2005.  The appellant has submitted no competent 
evidence to show that he currently has a skin disorder other than 
pseudofolliculitis barbae or a neck disorder, or that he has had 
either disorder since he filed his claims in 2005.  There is no 
competent evidence linking a skin disorder other than 
pseudofolliculitis barbae or a neck disorder with the claimant's 
active duty service, to include any alleged exposure to Agent 
Orange.  

The claims must therefore be denied.

Entitlement to service connection for a bilateral foot 
disorder

The Veteran asserts that he first had problems with his flat feet 
during active service.  A December 2006 VA examination report 
shows a diagnosis of flat feet.  A review of all of the evidence 
of record, to include the service and VA treatment records and 
the December 2006 VA examination report shows that the competent 
medical evidence preponderates against finding that the Veteran 
had flat feet in service.  

None of the service treatment records reflects a complaint of 
flat feet or a diagnosis of flat feet.  While the appellant 
reported a history of foot trouble at his May 1973 entrance 
examination, the trouble was described as athlete's foot.  
Physical examination at entrance revealed that the feet were 
normal on examination.  In July 1974, the claimant complained of 
muscular pains, especially in the feet.  The diagnosis was 
nonspecific myalgias.  At his September 1974 separation 
examination, the Veteran again reported a history of foot 
trouble.  It does not appear that the feet were physically 
examined at separation because the feet were not described as 
normal or abnormal.  In any event, the separation examination 
report does not reveal a diagnosis of flat feet, or any foot 
disorder.  Finally, the post-service treatment records do not 
include any medical opinion linking flat feet to service.

The Veteran has alleged continuity of symptomatology.  He is 
competent to alleged a continuity of pain since service and the 
observable flatness of his feet.  Falzone v. Brown, 8 Vet. App. 
393, 405 (1995).   The Board, however, gives greater weight to 
the service treatment records prepared by physicians which show 
no diagnosis of flat feet in service.  Therefore, a continuity of 
symptomatology has not been demonstrated.

The claim is denied.

In reaching these decisions the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the appellant's claims, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened.

Entitlement to service connection for pseudofolliculitis barbae 
is granted.

Entitlement to service connection for a skin disorder other than 
pseudofolliculitis barbae is denied.

Entitlement to service connection for a neck disorder is denied.

Entitlement to service connection for a bilateral foot disorder 
is denied.


REMAND

In light of the reopening of the claim of entitlement to service 
connection for PTSD, that claim is merged with the more general 
claim of entitlement to service connection for a psychiatric 
disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran seeks entitlement to service connection for PTSD as 
due to alleged in-service physical assaults while confined to a 
brig.  In this regard, VA has established special evidentiary 
development procedures, including the interpretation of 
behavioral changes by a clinician and interpretation in relation 
to a medical diagnosis.  Patton v. West, 12 Vet. App. 272 (1999).  
Significantly, the appellant has not been provided with specific 
notice of certain provisions that apply to cases involving PTSD 
based on allegations of personal assault.  38 C.F.R. § 
3.304(f)(3) (2009).  Hence, further development is required.

The  Board observes that the appellant's claim of entitlement to 
service connection for posttraumatic stress disorder  would be 
stronger if he provided additional details concerning any claimed 
assault.  This would allow further investigation by VA in order 
to try and independently verify the claimed in-service events.  
In this regard, the appellant should attempt to inform VA of when 
the incident(s) occurred, or at a minimum give VA a sixty day 
window; the name(s) of any investigating personnel; the name of 
the alleged attacker(s), the names of the servicemen who 
committed suicide on the brig, etc.  He should identify any 
independent source that would independently corroborate the 
claimed stressor.

A September 2008 VA treatment record shows that the Veteran 
reported that he was receiving Social Security disability 
benefits for his back disorder.  The RO must obtain these 
records.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In a September 2010 statement, the Veteran reported that he was 
diagnosed with manic depression at the Gracie Square Hospital in 
New York, New York.  The RO must attempt to obtain these records.

In light of the evidence showing a current lumbar disorder and 
various back complaints during active service, a VA examination 
is necessary for the adjudication of this claim.

Finally, in light of the above, the RO should afford the Veteran 
the opportunity to identify any treatment for a psychiatric or 
back disorder since October 2008 and to submit any competent 
medical evidence relating a psychiatric or back disorder to 
active service.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran the 
appropriate VCAA letter for a PTSD claim 
based on personal assault.  This must 
include notice that an in-service personal 
assault may be corroborated by evidence 
from sources other than the service 
records.  Examples of such evidence as 
listed in 38 C.F.R. § 3.304(f)(3) should be 
provided and the Veteran should be invited 
to submit lay or other evidence in support 
of his claim.  

2.  The Veteran is to be invited to submit 
a statement providing greater detail 
concerning the claimed in-service 
stressor(s).  In particular, he should 
identify when the event(s) occurred; the 
name(s) of any law enforcement personnel 
who investigated the incident; the name(s) 
of the assailants; and the names of the 
servicemen who purportedly committed 
suicide on the brig.  Thereafter the RO 
must conduct all logical development.

3.  The Veteran is to be invited to submit 
or identify any competent medical evidence 
relating a psychiatric or back disorder to 
active service.

4.  The RO should ask the Veteran to 
identify all treatment pertaining to care 
for psychiatric and back disorders since 
October 2008.  The RO should then obtain 
all identified records.  All records 
received must be associated with the 
appellant's VA claims folder.  If the RO 
cannot locate any identified Federal 
records, the RO must specifically document 
the attempts that were made to locate them, 
and explain in writing why further attempts 
to locate or obtain those government 
records would be futile.  The RO must then: 
(a) notify the claimant of the specific 
records that it is unable to obtain; (b) 
explain the efforts VA has made to obtain 
that evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be given an 
opportunity to respond.

5.  The RO should ask the Veteran when he 
was treated at the Gracie Square Hospital 
in New York, New York for a psychiatric 
disorder and obtain all relevant records 
from the facility.  Any such records so 
obtained should be associated with the 
appellant's VA claims folder.

6.   The RO should contact the Social 
Security Administration in order to obtain, 
if available, any records pertaining to the 
Veteran.  Any such records so obtained 
should be associated with the appellant's 
VA claims folder.  If the RO cannot locate 
any pertinent records, the RO must 
specifically document the attempts that 
were made to locate them, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The RO must then: (a) notify the 
claimant of the specific records that it is 
unable to obtain; (b) explain the efforts 
VA has made to obtain that evidence; and 
(c) describe any further action it will 
take with respect to the claims.  The 
claimant must then be given an opportunity 
to respond.

7.  Thereafter, the RO must review all the 
evidence of record and determine whether 
any claimed stressors presented by the 
Veteran have been verified.

8.  If and only if, an in-service stressor 
is independently verified or there is other 
competent evidence showing that a 
psychiatric disorder may be related to 
active service, the RO must arrange for a 
VA psychiatric examination of the appellant 
to determine the etiology of any diagnosed 
PTSD or other psychiatric disorder.  The 
claims folder and a copy of this REMAND 
must be made available to the examiner.  
The existence or absence of PTSD should be 
definitively determined.  If PTSD is 
diagnosed, the examiner must opine whether 
it is at least as likely as not, i.e., is 
there a 50/50 chance, that any 
independently verified in-service 
stressor or stressors to support a 
diagnosis of PTSD.  If PTSD is not 
diagnosed, the examiner must explain why 
the diagnosis was not made.  For any 
diagnosed psychiatric disorder other than 
PTSD, the examiner must opine whether it is 
at least as likely as not, i.e., is there a 
50/50 chance, that any current psychiatric 
disorder is related to service
 
In preparing any opinions, the reviewing 
doctor must note the following terms:
 
????It is due to" means 100 percent 
assurance of relationship.
???It is at least as likely as not" 
means 50 percent or more.
???It is not at least as likely as not" 
addition of a dependent spouse have been raised by the 
record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  

The issues of entitlement to service connection for back and 
psychiatric disorders, to include posttraumatic stress disorder, 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  An April 2003 rating decision declined to reopen a claim of 
entitlement to service connection for PTSD on the basis that the 
Veteran did not have a current disability.  In the absence of a 
perfected appeal, that decision is final.

2.  The evidence submitted since the April 2003 rating decision, 
by itself, or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection for 
PTSD, and raises a reasonable possibility of substantiating the 
claim.

3.  The competent medical evidence shows that the Veteran 
currently has pseudofolliculitis barbae and that he had this 
disability in service.

4.  The competent medical evidence preponderates against finding 
that the claimant has a skin disorder due to service other than 
pseudofolliculitis barbae.

5.  The competent medical evidence preponderates against finding 
that the claimant currently has a neck disorder due to service.

6.  The competent medical evidence preponderates against finding 
that the Veteran had flat feet in service.


CONCLUSIONS OF LAW

1.  The April 2003 rating decision declining to reopen a claim of 
entitlement to service connection for posttraumatic stress 
disorder is final.  New and material evidence sufficient to 
reopen the claim has been submitted.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2009). 

2.  Pseudofolliculitis barbae was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.303, 3.304 (2009).

3.  A skin disorder other than pseudofolliculitis barbae was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 
(2009).

4.  A neck disorder was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
3.303.

5.  A bilateral foot disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)
 
The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA notified 
the Veteran in October 2005 and May 2006 of the information and 
evidence needed to substantiate and complete a claim, to include 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain.  
While the appellant was provided with notice of the type of 
information and evidence needed to substantiate his claim for 
service connection, he was not provided complete notice of the 
type of evidence necessary to establish disability ratings and 
effective dates.  Despite the inadequate notice provided to the 
claimant on these elements, in light of the decisions reached 
below, the Board finds that error harmless.  Bernard v. Brown, 4 
Vet. App. 384, 294 (1993).

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim being adjudicated to the extent possible, and, as warranted 
by law, afforded a VA examination.  The RO obtained the Veteran's 
service and VA treatment records and afforded him a VA 
examination.

In the remand below the Board directs the RO to obtain records 
from the Social Security Administration.  A September 2008 VA 
treatment record shows that shows that the appellant reported 
receiving disability benefits for his back disorder.  The 
claimant has not, however, specifically alleged that he is 
receiving Social Security disability benefits for a skin, neck, 
or foot disorder.  Hence, based on the appellant's own 
statements, there is no reasonable possibility that these records 
could help the Veteran substantiate these particular claims.  
Thus, these records do not have to be obtained prior to the 
adjuciation of the service connection claims for those disorders.  
See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

VA did not obtain medical opinions in connection with his claims 
of entitlement to service connection for a skin disorder other 
than pseudofolliculitis barbae, a neck disorder, and a bilateral 
foot disorder.  The Board finds that medical opinions are not 
necessary to decide the merits of these claims.  Under the VCAA, 
VA is obliged to provide a medical opinion when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability; the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Admittedly, the threshold for the duty to provide a medical 
opinion is rather low.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Here, however, the evidence of record is sufficient to 
decide the claims of entitlement to service connection for a skin 
disorder other than pseudofolliculitis barbae, neck disorder, and 
a bilateral foot disorder.

The Veteran's VA treatment records and the December 2006 VA 
examination report do not reveal a diagnosis of a current neck or 
skin disorder other than pseudofolliculitis.  The claimant has 
not submitted or identified competent medical evidence showing a 
current diagnosis of those disorders.  As for a bilateral foot 
disorder, the service treatment records do not show a diagnosis 
of a foot disorder, and the competent medical evidence of record 
preponderates against finding that the Veteran had flat feet in 
service.  In light of the absence of any competent medical 
evidence showing that flat feet, or signs and symptoms of that 
disability may be associated with active service, there is no 
reason for VA to obtain an opinion in connection with this claim.

There is not a scintilla of evidence that any VA error in 
notifying or assisting the Veteran reasonably affects the 
fairness of this adjudication.

Governing law and regulations

A rating decision becomes final and is not subject to revision on 
the same factual basis unless a notice of disagreement and 
substantive appeal are filed within the applicable time limits.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2009). 
If a claim has been previously denied and that decision is final, 
the claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108.

VA must review all of the evidence submitted since the last final 
decision in order to determine whether the claim may be reopened.  
See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes 
of determining whether new and material evidence has been 
received to reopen a finally adjudicated claim, the evidence will 
be presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999).

New evidence means existing evidence not previously submitted to 
agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence 
means existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Id.  New and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be warranted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  The list of diseases recognized as being associated 
with herbicide exposure includes chloracne.  The presumption of 
service connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted for 
any condition other than those for which the Secretary has 
specifically determined that a presumption of service connection 
is warranted.  See 75 Fed. Reg. 32,540 (June 8, 2010).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. Brown, 
104 F. 3d 1328 (1997).

To be present as a current disability, the claimed condition must 
be present at the time of the claim for benefits, as opposed to 
sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 
(Fed. Cir. 1998).  The Gilpin requirement that there be a current 
disability is satisfied when the disability is shown at the time 
of the claim or during the pendency of the claim, even though the 
disability subsequently resolves.  McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).



Whether new and material evidence has been received to 
reopen a claim for service connection for PTSD

At the time of the April 2003 rating decision which declined to 
reopen the issue of entitlement to service connection for PTSD, 
the evidence of record consisted of service treatment and 
personnel records, VA treatment records, and statements from two 
VA psychologists.  The service treatment and personnel records 
show that the Veteran was confined starting in August 1974.  
Statements from VA psychologists showed that the appellant had 
symptoms and test results consistent with PTSD.  The VA treatment 
records and the statements from the VA psychologists did not show 
a diagnosis of PTSD.  Hence, the RO determined that the claim of 
entitlement to service connection for PTSD should not be reopened 
because of the lack of evidence of a current disability.  The 
Veteran did not perfect an appeal.  38 C.F.R. § 20.200 (2009).   
Hence, the April 2003 rating decision is final.  38 U.S.C.A. § 
7105.

The Veteran submitted a request to reopen his claim of 
entitlement to service connection for PTSD in September 2005.  
The 2004 VA treatment record and the December 2006 VA examination 
report reveal a diagnosis of PTSD.

The 2004 VA treatment record and the December 2006 VA examination 
report relate to an unestablished fact necessary to substantiate 
his claim, which is evidence of a current disability.  Thus, the 
evidence is considered new and material, and the claim is 
reopened.

Entitlement to service connection for pseudofolliculitis 
barbae

The Veteran's service treatment records show that he had 
pseudofolliculitis barbae in service.  See, e.g., an August 1974 
service treatment record.  The December 2006 VA skin examination 
report reveals a diagnosis of folliculitis of the facial skin.  
The VA examiner noted that the skin disorder began in service.  A 
February 2007 VA treatment record reflects that the appellant 
complained of 34-year history of pseudofolliculitis barbae.  
Probable pseudofolliculitis barbae was diagnosed.  The medical 
evidence shows that his pseudofolliculitis barbae is a chronic 
disease.  As there is no competent evidence indicating that 
either pseudofolliculitis barbae is not a chronic disease, or 
that the disorder existed prior to the appellant's enlistment, 
service connection is in order.  38 U.S.C.A. §§ 1110, 5107.

The benefit sought on appeal is allowed.

Entitlement to service connection for a skin disorder 
other than pseudofolliculitis barbae, and for a neck 
disorder

The Board has reviewed all of the evidence of record, to include 
the service and VA treatment records and the December 2006 VA 
examination report.  These records, do not show that the Veteran 
currently has, or has had, a skin disorder other than 
pseudofolliculitis barbae or a neck disorder since he filed his 
claims in 2005.  

Service treatment records reveal that the appellant was treated 
for folliculitis, and pseudofolliculitis barbae but no other skin 
disorder.  In July 1974, the Veteran complained of aching 
muscles, to include in the neck.  The diagnosis was nonspecific 
myalgias.  At September 1974 separation examination, the Veteran 
denied any history of swollen or painful joints or skin disease.  
Physical examination at separation revealed that the spine and 
skin were normal on examination.

An October 2004 discharge summary from a VA domiciliary contains 
an Axis III diagnosis of intermittent neck pain.  Pain alone, 
however, is a symptom, not a diagnosed disability.  See Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999).  Moreover, since 
presenting his claim, the Veteran has not submitted or identified 
any competent medical evidence showing a current diagnosis of a 
skin disorder other than pseudofolliculitis barbae or a neck 
disorder.

Lay evidence can be competent and sufficient to establish a 
diagnosis of a disability when (1) a lay person is competent to 
identify the medical disability, (2) the lay person is reporting 
a contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at that time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

Skin and neck disorders are not disorders for which lay evidence 
addressing the etiology is competent nexus evidence.  The Board 
acknowledges that the appellant was a nursing aide after service.  
Nursing aides, however, do not have sufficient training to render 
medical opinions on the etiology of skin and neck disorders.  
Therefore, the Veteran's assertion is not competent medical 
evidence and, instead, is a lay opinion.  See Black v. Brown, 10 
Vet. App. 279 (1997) (an opinion may be reduced in probative 
value even where the statement comes from someone with medical 
training, if the medical issue requires special medical 
knowledge).  While the appellant can attest to factual matters of 
which they have first-hand knowledge, e.g., neck pain, he is not 
capable of making medical conclusions.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Moreover, even 
if the appellant was competent, there is no current diagnosis by 
a medical professional of either a neck disorder or a skin 
disorder other than pseudofolliculitis barbae.

While the representative asserts in 2005 and 2006 statements that 
the Veteran served in the Republic of Vietnam and was exposed to 
Agent Orange-allegations which have no evidentiary support in 
the record-VA medical records dated since the appellant's 
service separation, as well as a February 2006 VA examination 
report, do not reveal that the appellant currently has or has had 
a skin disorder other than pseudofolliculitis barbae since his 
December 2005 claim.  There is no evidence that the appellant has 
ever suffered from chloracne.  Similarly, in VA medical records 
prepared after the Veteran's separation from service and in the 
February 2006 VA examination report, there is no showing that he 
currently has or has had a neck disorder since he filed his claim 
in September 2005.  The appellant has submitted no competent 
evidence to show that he currently has a skin disorder other than 
pseudofolliculitis barbae or a neck disorder, or that he has had 
either disorder since he filed his claims in 2005.  There is no 
competent evidence linking a skin disorder other than 
pseudofolliculitis barbae or a neck disorder with the claimant's 
active duty service, to include any alleged exposure to Agent 
Orange.  

The claims must therefore be denied.

Entitlement to service connection for a bilateral foot 
disorder

The Veteran asserts that he first had problems with his flat feet 
during active service.  A December 2006 VA examination report 
shows a diagnosis of flat feet.  A review of all of the evidence 
of record, to include the service and VA treatment records and 
the December 2006 VA examination report shows that the competent 
medical evidence preponderates against finding that the Veteran 
had flat feet in service.  

None of the service treatment records reflects a complaint of 
flat feet or a diagnosis of flat feet.  While the appellant 
reported a history of foot trouble at his May 1973 entrance 
examination, the trouble was described as athlete's foot.  
Physical examination at entrance revealed that the feet were 
normal on examination.  In July 1974, the claimant complained of 
muscular pains, especially in the feet.  The diagnosis was 
nonspecific myalgias.  At his September 1974 separation 
examination, the Veteran again reported a history of foot 
trouble.  It does not appear that the feet were physically 
examined at separation because the feet were not described as 
normal or abnormal.  In any event, the separation examination 
report does not reveal a diagnosis of flat feet, or any foot 
disorder.  Finally, the post-service treatment records do not 
include any medical opinion linking flat feet to service.

The Veteran has alleged continuity of symptomatology.  He is 
competent to alleged a continuity of pain since service and the 
observable flatness of his feet.  Falzone v. Brown, 8 Vet. App. 
393, 405 (1995).   The Board, however, gives greater weight to 
the service treatment records prepared by physicians which show 
no diagnosis of flat feet in service.  Therefore, a continuity of 
symptomatology has not been demonstrated.

The claim is denied.

In reaching these decisions the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the appellant's claims, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened.

Entitlement to service connection for pseudofolliculitis barbae 
is granted.

Entitlement to service connection for a skin disorder other than 
pseudofolliculitis barbae is denied.

Entitlement to service connection for a neck disorder is denied.

Entitlement to service connection for a bilateral foot disorder 
is denied.


REMAND

In light of the reopening of the claim of entitlement to service 
connection for PTSD, that claim is merged with the more general 
claim of entitlement to service connection for a psychiatric 
disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran seeks entitlement to service connection for PTSD as 
due to alleged in-service physical assaults while confined to a 
brig.  In this regard, VA has established special evidentiary 
development procedures, including the interpretation of 
behavioral changes by a clinician and interpretation in relation 
to a medical diagnosis.  Patton v. West, 12 Vet. App. 272 (1999).  
Significantly, the appellant has not been provided with specific 
notice of certain provisions that apply to cases involving PTSD 
based on allegations of personal assault.  38 C.F.R. § 
3.304(f)(3) (2009).  Hence, further development is required.

The  Board observes that the appellant's claim of entitlement to 
service connection for posttraumatic stress disorder  would be 
stronger if he provided additional details concerning any claimed 
assault.  This would allow further investigation by VA in order 
to try and independently verify the claimed in-service events.  
In this regard, the appellant should attempt to inform VA of when 
the incident(s) occurred, or at a minimum give VA a sixty day 
window; the name(s) of any investigating personnel; the name of 
the alleged attacker(s), the names of the servicemen who 
committed suicide on the brig, etc.  He should identify any 
independent source that would independently corroborate the 
claimed stressor.

A September 2008 VA treatment record shows that the Veteran 
reported that he was receiving Social Security disability 
benefits for his back disorder.  The RO must obtain these 
records.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In a September 2010 statement, the Veteran reported that he was 
diagnosed with manic depression at the Gracie Square Hospital in 
New York, New York.  The RO must attempt to obtain these records.

In light of the evidence showing a current lumbar disorder and 
various back complaints during active service, a VA examination 
is necessary for the adjudication of this claim.

Finally, in light of the above, the RO should afford the Veteran 
the opportunity to identify any treatment for a psychiatric or 
back disorder since October 2008 and to submit any competent 
medical evidence relating a psychiatric or back disorder to 
active service.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran the 
appropriate VCAA letter for a PTSD claim 
based on personal assault.  This must 
include notice that an in-service personal 
assault may be corroborated by evidence 
from sources other than the service 
records.  Examples of such evidence as 
listed in 38 C.F.R. § 3.304(f)(3) should be 
provided and the Veteran should be invited 
to submit lay or other evidence in support 
of his claim.  

2.  The Veteran is to be invited to submit 
a statement providing greater detail 
concerning the claimed in-service 
stressor(s).  In particular, he should 
identify when the event(s) occurred; the 
name(s) of any law enforcement personnel 
who investigated the incident; the name(s) 
of the assailants; and the names of the 
servicemen who purportedly committed 
suicide on the brig.  Thereafter the RO 
must conduct all logical development.

3.  The Veteran is to be invited to submit 
or identify any competent medical evidence 
relating a psychiatric or back disorder to 
active service.

4.  The RO should ask the Veteran to 
identify all treatment pertaining to care 
for psychiatric and back disorders since 
October 2008.  The RO should then obtain 
all identified records.  All records 
received must be associated with the 
appellant's VA claims folder.  If the RO 
cannot locate any identified Federal 
records, the RO must specifically document 
the attempts that were made to locate them, 
and explain in writing why further attempts 
to locate or obtain those government 
records would be futile.  The RO must then: 
(a) notify the claimant of the specific 
records that it is unable to obtain; (b) 
explain the efforts VA has made to obtain 
that evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be given an 
opportunity to respond.

5.  The RO should ask the Veteran when he 
was treated at the Gracie Square Hospital 
in New York, New York for a psychiatric 
disorder and obtain all relevant records 
from the facility.  Any such records so 
obtained should be associated with the 
appellant's VA claims folder.

6.   The RO should contact the Social 
Security Administration in order to obtain, 
if available, any records pertaining to the 
Veteran.  Any such records so obtained 
should be associated with the appellant's 
VA claims folder.  If the RO cannot locate 
any pertinent records, the RO must 
specifically document the attempts that 
were made to locate them, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The RO must then: (a) notify the 
claimant of the specific records that it is 
unable to obtain; (b) explain the efforts 
VA has made to obtain that evidence; and 
(c) describe any further action it will 
take with respect to the claims.  The 
claimant must then be given an opportunity 
to respond.

7.  Thereafter, the RO must review all the 
evidence of record and determine whether 
any claimed stressors presented by the 
Veteran have been verified.

8.  If and only if, an in-service stressor 
is independently verified or there is other 
competent evidence showing that a 
psychiatric disorder may be related to 
active service, the RO must arrange for a 
VA psychiatric examination of the appellant 
to determine the etiology of any diagnosed 
PTSD or other psychiatric disorder.  The 
claims folder and a copy of this REMAND 
must be made available to the examiner.  
The existence or absence of PTSD should be 
definitively determined.  If PTSD is 
diagnosed, the examiner must opine whether 
it is at least as likely as not, i.e., is 
there a 50/50 chance, that any 
independently verified in-service 
stressor or stressors to support a 
diagnosis of PTSD.  If PTSD is not 
diagnosed, the examiner must explain why 
the diagnosis was not made.  For any 
diagnosed psychiatric disorder other than 
PTSD, the examiner must opine whether it is 
at least as likely as not, i.e., is there a 
50/50 chance, that any current psychiatric 
disorder is related to service
 
In preparing any opinions, the reviewing 
doctor must note the following terms:
 
????It is due to" means 100 percent 
assurance of relationship.
???It is at least as likely as not" 
means 50 percent or more.
???It is not at least as likely as not" 
means less than a 50 percent chance.
???It is not due to" means 100 percent 
assurance of non relationship.
 
If the examiner is unable to provide an 
opinion that fact must be stated and the 
reasons why an opinion cannot be provided 
explained.  That is, the examiner must 
specifically explain why the cause of any 
diagnosed PTSD or other psychiatric 
disorder is unknowable.  A complete 
rationale must be provided for any opinion 
offered.
 
The VA physician must append a copy of his 
or her curriculum vitae to the medical 
opinion report. 
 
9.  The RO must also arrange for an 
orthopedic examination, to be conducted by 
a physician, to determine the nature and 
etiology of any current back disorder.  The 
claims folder and a copy of this REMAND 
must be made available to the examiner.  
The physician examiner must opine whether 
it is at least as likely as not, i.e., is 
there a 50/50 chance, that any current back 
disorder is related to service, to include 
his complaints of back pain.  A complete 
rationale for any opinion offered must be 
provided.

In preparing his or her opinion, the 
examining physician must note the following 
terms:

*	"It is due to" means 100 percent 
assurance of relationship.
*	"It is at least as likely as not" 
means 50 percent or more.
*	"It is not at least as likely as not" 
means less than a 50 percent chance.
*	"It is not due to" means 100 percent 
assurance of non relationship.

If the examining physician is unable to 
provide an opinion that fact must be stated 
and the reasons why an opinion cannot be 
provided explained.  That is, the examining 
doctor must specifically explain why the 
cause of any current any current back 
disorder is unknowable.

The VA examiner must append a copy of his 
or her curriculum vitae to the examination 
report. 

10.  The Veteran is to be notified that it 
is his responsibility to report for any 
ordered examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for any 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  
 
11.  After the development requested is 
completed, the RO should review any 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If any report is deficient in 
any manner, the RO must implement 
corrective procedures at once.
 
12.  Thereafter, the RO must readjudicate 
the issues on appeal.  If any benefit is 
not granted, the Veteran must be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the file is returned to the Board 
for further appellate consideration.
  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
 


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


